DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/06/2021 has been entered.

Response to Amendment
This action is in response to the amendments filed on 12/06/2021. The amendments filed on 12/06/2021 have been entered. Accordingly Claims 1-4, 6-10,12-18 and 20-23 are pending. The previous rejections of claims 1-4,6-10,12-18 and 20-23 have been withdrawn in light of Applicant’s amendments and remarks in the claim set filed 12/06/2021.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-3, 6-10 and 12-17  are rejected under 35 U.S.C. 103 as being unpatentable over Yang et. al. (“Monitoring Vital Signs Using Millimeter wave.” 2016)(hereinafter, “Yang”) in view of Wang et. al. (“Application of Linear-Frequency-Modulated Continuous-Wave (LFMCW) Radars for tracking of Vital Signs.”, 2014)(hereinafter, “Wang”), Sheen et. al. (U.S. 5859609, January 12, 1999)(hereinafter, “Sheen”), Boric-Lubecke et. al. (U.S. 20080077015, March 27, 2008)(hereinafter, “Boric-Lubecke”), Adib et. al. (“Smart Home that monitor breathing and heart rate.”, 2015)(hereinafter, “Adib”) and Alland (U.S. 20150253419, September 10, 2015)(hereinafter, “Alland”).
Regarding Claim 1, Yang teaches: A method of monitoring one or more subjects (“…we present mmVital, a comprehensive vital sign monitoring system using mmWave…We identify the separation conditions that dictate how multiple humans can be monitored using mmWave and how mmVital can provide very high concurrency of monitoring compared to the omni-directional WiFi-based solutions. This feature can facilitate parallel monitoring of multiple patients on nearby beds in a hospital room or different family members in a home.”. Section: Introduction) comprising: 
transmitting by a first transmitter, a millimeter wave (mm-wave) signal at a wavelength to the one or more subjects (“mmVital is implemented using 60 GHz transmitter and receiver which use a mmWave development platform provided by Vubiq [21]. The mmWave platform provides a 60 GHz RF front-end and a waveguide module as shown in Fig. 1.”. Section 3: System Design – mmWave Communication Platform); 
Examiner notes, Fig 5 (a) Multiple reflections and Multi-beam sensing illustrates the transmission of multiple beams from Tx that are received from Rx for the multiple subjects, thus illustrating the intended claim limitations.);
performing a second FFT algorithm to determine angle measurements of each subject for the intended purpose of generating a range-azimuth plane (“We now empirically derive a relationship between the minimum required angular separation and the antenna beamwidth. In our experiment setup (Fig. 6), one human (A) stands in the center with Tx and Rx pointing their beam to her. Another human (B) changes her position from L1 to L4 and R1 to R4 to vary the angular separation…We intentionally ask Humans A and B to breathe at different rates (Human A at 8-11 Bpm and Human B at 21-27 Bpm) in order to make their breathing rates distinguishable in the frequency domain... Figs. 7 show normalized FFT of the received RSS for the 10 cases. We choose locations L1 and R1 to emulate blockage scenarios where either signal is blocked by Human A before it reaches Human B (L1) or signal reflection from Human B (R1) is blocked by Human A before it reaches the receiver. We observe from Fig. 7a that for Locations L1 and R1 of Human B, only Human A’s breathing can be detected from the reflected RSS. For locations L2;L3;R2 and R3, the transmitted signal is reflected from both Humans A and B (multiple reflections). This can be seen as FFT peaks around 0.23-0.45 Hz (Human B) Section 6: Human Separation-Angular Separation);
comparing and identifying different subjects based upon a difference in the angle measurements between the different subjects (“…We systematically study and empirically derive (angular and distance) separation necessary between humans for concurrently monitoring their vital signs. Additionally, we establish relationships between the necessary separation and the antenna beamwidth, and outline possible cases like blockage, multiple reflections etc. (4)We do an extensive evaluation of mmVital using our 60 GHz testbed with 7 participants in office and home environment. The mean estimation error across all participant is observed to be 0.43 breaths per minute (Bpm) and 2.15 beats per minute (bpm). The human finding procedure achieves object-human classification accuracy of 98.4% with 100 ms of dwell time on reflection changes. mmVital is also accurate in behind-the-wall breathing rate estimation with mean estimation error of 0.58 Bpm.”. Section: Introduction).  
Yang further teaches the impact of incident angle on the reflect signal and how the power reflected by the object is affected. The breathing rate and heart rate estimations are extracted and evaluated (Section 4.2: Impact of Incident Angle).
Yang does not explicitly teach all aspects of limitation: extracting, over a  period of time, a plurality of phase values in the range-azimuth plane that are each based on a range-angle bin associated with each of the different subjects, wherein the period of time is 5 to 30 seconds.
Yang is silent with regards to limitations: multiple receivers; performing a first Fast Fourier Transform (FFT) algorithm on the received return mm-wave signals of each of the virtual linear array of receivers to generate a plurality of virtual receiver outputs; concatenating the 
Yang does not explicitly teach: retransmitting, by a second transmitter, the frequency-modulated continuous wave mm-wave signal at the wavelength, wherein the first transmitter and the second transmitter are separated by a first distance of two times the wavelength; receiving, through the multiple receivers, a second set of return mm-wave signals from the one or more subjects in response to re-transmitting the frequency-modulated continuous wave mm-wave signal, wherein the multiple receivers are each separated by a second distance of one-half of the wavelength, wherein the first transmitter and each of the multiple receivers form a first set of virtual receivers and the second transmitter and each of the multiple receivers form a second set of virtual receivers, and wherein the first set of virtual receivers and the second set of virtual receivers form a virtual linear array of receivers.
Yang does not teach: a frequency modulated continuous wave (FMCW) mm-wave.
Sheen in the field of millimeter wave systems teaches arrays of transmitter and receiver antennas setup in a virtual sampling plane where a virtual sampling point is halfway between each transmit and receive antenna (columns, 3-4, lines 60-16).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to comprise of multiple receivers, wherein the at least one transmitting channel and the multiple receivers for a plurality of virtual receivers as taught in Sheen to increase data acquisition points to obtain results with higher accuracy.  
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is Examiner notes, the raw-data matrix is a concatenation of each signal stacked into rows, to meet the claim limitation, “concatenating all receiving channel outputs”. Further, Wang teaches the usage of linear-frequency-modulated continuous wave (LFMCW) for healthcare applications throughout the article which include the title and Introduction section. Examiner notes, LFMCW is a form of FMCW and as such reads on the claim limitations.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Yang performing a first Fast Fourier Transform (FFT) algorithm on the received return mm-wave signals of each receiving channel; concatenating all receiving channel outputs of the multiple receiving channels and modify the signal in Yang to be a LFMCW as taught in Wang to reduce computational timing and obtain frequency representation for computations and the signal LFMCW, “…transmits a finite bandwidth to isolate the target from the surrounding clutter. Secondly, it uses the phase to get enhanced precision in range tracking. Thirdly, since it is a CW radar, more signal energy can be transmitted and an improved SNR can thus be attained.” (Wang, Section: Introduction).
Boric-Lubecke in the field of systems and methods for determining presences and physiological motion of at least one subject teaches a multiple input multiple output (MIMO) architecture which “…results in multiple copies of the transmitted signals arriving at the receivers via different scattered paths.” [0065],[0079] and [0089]. Quadrature receiver with channel selection is used such that the quadrature outputs are combined using full quadrature methods and DC offset compensation [0173].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further comprise retransmitting, by a second transmitter 
Adib in the field of systems and methods for breath and heart rate monitoring teaches an FMCW system that enables separation of the reflection signals into bins based on their times (Section: Theory of Operation). The bins are analyzed to identify breathing and heart rate by extracting the FFT of the phase variations of the signal over a 30 second window (Section: Step 2: Identifying Reflections involving breathing and heart rate).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further extract, over a period of time, a plurality of phase values in the plane that are each based on a range-angle bin associated with each of the subjects, wherein the period of time is 5 to 30 seconds as taught in Adib to identify breathing and heart rate (Section: Step 2: Identifying Reflections involving breathing and heart rate).
The combination of references Yang, Sheen, Wang, Boric-Lubecke and Adib do not provide details regarding the placement of the first transmitter and the second transmitter being separated by a first distance of two times the wavelength and the multiple receivers are each separated by a second distance of one-half of the wavelength.
Alland in the field of MIMO systems teach: “For the example shown, the appropriate spacing between the transmit antennas is two wavelengths. In other words, grating lobes can be 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Yang, Sheen, Wang, Boric-Lubecke and Adib such that the the placement of the first transmitter and the second transmitter being separated by a first distance of two times the wavelength and the multiple receivers are each separated by a second distance of one-half of the wavelength as taught in Alland to achieve acceptable azimuth performance with minimal lobe grating effects (Alland, [0036]).
Regarding Claim 2, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Yang does not explicitly state: further comprising: retransmitting through a second transmitting channel the mm-wave signal to the one or more subjects; receiving through the virtual linear array of receivers, different return mm- wave signals from the one or more subjects; and combining the different received mm-wave signals for each of the one or more subjects.
Sheen in the field of millimeter wave systems teaches arrays of transmitter and receiver antennas setup in a virtual sampling plane where a virtual sampling point is halfway between each transmit and receive antenna (columns, 3-4, lines 60-16).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to receive through the plurality of virtual receivers as taught in Sheen to increase data acquisition points to obtain results with higher accuracy.  
Boric-Lubecke in the field of systems and methods for determining presences and physiological motion of at least one subject teaches a multiple input multiple output (MIMO) architecture which “…results in multiple copies of the transmitted signals arriving at the 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further comprise retransmitting through a second transmitting channel the mm-wave signal to the one or more subjects; receiving through the multiple receiving channels, different return mm- wave signals from the one or more subjects; and combining the different received mm-wave signals for each of the one or more subjects as taught in Boric-Lubecke to provide diversity gain, enhance channel capacity and enhance transmission accuracy (Boric-Lubecke, [0065]).
Regarding Claim 3, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Yang further teaches: wherein the return - mm-wave signals are reflected versions of the transmitted millimeter wave signal (“Vital sign monitoring subsystem. The goal of the former subsystem is to find the human in a room (or an indoor space) so that Tx can direct its signal towards the human and Rx can receive the reflection.”. Section 3: System Design–System Overview).
Regarding Claim 6, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Yang further teaches: “In order to characterize the spatial reuse (from sensing perspective) in the area of interest, we identify two types of separation - angular and distance. As shown in Fig. 5b, let _T denote the angle between the straight lines connecting Tx to human A and human B. Similarly, let _R denote the angle between the straight lines connecting Rx to human A and human B. The angular separation (_min) is defined as min(_T ; _R). The distance separation (s) is simply calculated as the Euclidean distance between human A and human B.” (Section 6: Monitoring Multiple Humans – Human Separation). Examiner notes, Yang discloses the mathematical formulas for angular separation and distance separation which establishes the phase differences of the signals from the transmitted and reflected signals over time. 
The received signal outputs has been modified in Claim 1, by Sheen and Wang to include a virtual linear array of receivers to generate the range-antenna plane. Therefore, Yang in view of Wang would meet the claim limitation: wherein the second FFT algorithm is performed on each range-bin of the generated range-antenna plane to derive phase differences in between receiving channels.
Regarding Claim 7, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Claim limitations: further comprising: measuring vital signs of the identified subject, the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped extracted signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a breathing waveform; performing a peak-counting on the breathing waveform; applying a window and gain control on the breathing waveform and performing the FFT algorithm ; and determining a breathing rate based on the performed peak-counting and the FFT algorithm.
Examiner notes, the claimed limitations do not have not be in this exact sequential order.
Yang further teaches: “Various components of mmVital are shown in a block diagram in Fig. 2. At a high level, mmVital contains two subsystems - (i) Human finding subsystem and (ii) Vital sign monitoring subsystem. The goal of the former subsystem is to find the human in a room (or an indoor space) so that Tx can direct its signal towards the human and Rx can receive the reflection. For accomplishing this efficiently, mmVital utilizes an omni-sweep procedure that profiles the indoor environment in terms of its reflections and tracks any changes to it. When new reflections are detected, the reflection loss is evaluated to classify if they are from movable objects (e.g. chairs, laptops etc.) or a human. mmVital leverages the diversity in Section 3: System Design–System Overview; “In order to estimate the breathing rate, we transform the filtered RSS data to frequency domain. We observe that the RSS signal is very sensitive to periodic movement of human breathing, which results in a peak (dominant frequency) in the frequency domain. The frequency of the peak represents the breathing rate at a coarse-grain. However, simply selecting the highest peak is not always accurate due to variations introduces by noise and motion. To achieve a better accuracy, we select the highest magnitude peak as well as the frequency of the two adjacent bins, and create a custom narrow band-pass filter…we apply an FFT on the RSS time-series data and determine the dominant frequency. In this case, we select the highest magnitude peak along with four adjacent bins of frequency to create the custom band-pass filter because the heart beat motion is smaller compared to the breathing motion and can exhibit larger variations. We apply the filter, perform IFFT and use the peak detection for estimating heart rate. Fig. 3a shows an example of raw RSS samples along with filtered breathing and heart beat samples. We offset the RSS values by the transmission power to present the RSS and RSS loss on the same scale. After applying the customized filters, we apply peak detection algorithm for accurate counting. We note the mmVital estimates the vital signs in real-time using a sliding window of 30 seconds offset by 
Yang is silent with regards to: performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped signal waveforms
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is found. The signal synthesized and the phase of the signal is extracted and unwrapped to obtain the estimation of the scatter range history. Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Yang to incorporate the phase unwrapping and different determination as taught in Wang to insure the phase jump between any two consecutive ramps is not greater than 2π since the measured phase is always between – π and π (Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History).
Regarding Claim 8, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Claim limitations: further comprising: measuring vital signs of the identified subject, the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a heart-rate waveform; performing a peak-counting on the heart-rate waveform; applying a window and gain control on a heart-beat waveform and performing the FFT algorithm; and determining a heart-rate based on the performed peak-counting and the FFT algorithm.
Examiner notes, the claimed limitations do not have to be in this exact sequential order.
Section 3: System Design –System Overview; “In order to estimate the breathing rate, we transform the filtered RSS data to frequency domain. We observe that the RSS signal is very sensitive to periodic movement of human breathing, which results in a peak (dominant frequency) in the frequency domain. The frequency of the peak represents the breathing rate at a coarse-grain. However, simply selecting the highest peak is not always accurate due to variations introduces by noise and motion. To achieve a better accuracy, we select the highest magnitude peak as well as the frequency of the two adjacent bins, and create a custom narrow band-pass filter…we apply an FFT on the RSS time-series data and determine the dominant frequency. In this case, we select the highest magnitude peak along with four adjacent bins of 
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is found. The signal synthesized and the phase of the signal is extracted and unwrapped to obtain the estimation of the scatter range history. Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to modify Yang to incorporate the phase unwrapping and different determination as taught in Wang to insure the phase jump between any two consecutive ramps is not greater than 2π since the measured phase is always between – π and π (Wang, Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History).
Regarding Claim 9, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Yang further teaches: wherein the determining of the heart-rate is further based upon a derived breathing rate of the identified person (“Various components of mmVital are shown in a block diagram in Fig. 2. At a high level, mmVital contains two subsystems - (i) Human finding subsystem and (ii) Vital sign monitoring subsystem. The goal of the former subsystem is to find Section 3: System Design –System Overview; “In order to estimate the breathing rate, we transform the filtered RSS data to frequency domain. We observe that the RSS signal is very sensitive to periodic movement of human breathing, which results in a peak (dominant frequency) in the frequency domain. The frequency of the peak represents the breathing rate at a coarse-grain. However, simply selecting the highest peak is not always accurate due to variations introduces by noise and motion. To achieve a better accuracy, we select the highest magnitude peak as well as the frequency of the two adjacent bins, and create a custom narrow band-pass filter…we apply an FFT on the RSS time-series data and determine the dominant frequency. In this case, we select the highest magnitude peak along with four adjacent bins of frequency to create the custom band-pass filter because the heart beat motion is smaller compared to the breathing motion and can exhibit larger variations. We apply the filter, perform IFFT and use the peak detection for estimating heart rate. Fig. 3a 
Regarding Claim 10, A millimeter wave (mm-wave) system, one or more subjects (“…we present mmVital, a comprehensive vital sign monitoring system using mmWave…We identify the separation conditions that dictate how multiple humans can be monitored using mmWave and how mmVital can provide very high concurrency of monitoring compared to the omni-directional WiFi-based solutions. This feature can facilitate parallel monitoring of multiple patients on nearby beds in a hospital room or different family members in a home.”. Section: Introduction) comprising:
perform a second FFT algorithm on the range-antenna plane to determine angle measurements of each subject for the intended purpose of generating a range-azimuth plane (“We now empirically derive a relationship between the minimum required angular separation and the antenna beamwidth. In our experiment setup (Fig. 6), one human (A) stands in the center with Tx and Rx pointing their beam to her. Another human (B) changes her position from L1 to L4 and R1 to R4 to vary the angular separation…We intentionally ask Humans A and B to breathe at different rates (Human A at 8-11 Bpm and Human B at 21-27 Bpm) in order to make their breathing rates distinguishable in the frequency domain... Figs. 7 show normalized FFT of the received RSS for the 10 cases. We choose locations L1 and R1 to emulate blockage scenarios where either signal is blocked by Human A before it reaches Human B (L1) or signal reflection from Human B (R1) is blocked by Human A before it reaches the receiver. We observe from Fig. 7a that for Locations L1 and R1 of Human B, only Human A’s breathing can Section 6: Human Separation-Angular Separation);
compare and identify different subjects based upon a difference in the angle measurements between the different subjects (“…We systematically study and empirically derive (angular and distance) separation necessary between humans for concurrently monitoring their vital signs. Additionally, we establish relationships between the necessary separation and the antenna beamwidth, and outline possible cases like blockage, multiple reflections etc. (4)We do an extensive evaluation of mmVital using our 60 GHz testbed with 7 participants in office and home environment. The mean estimation error across all participant is observed to be 0.43 breaths per minute (Bpm) and 2.15 beats per minute (bpm). The human finding procedure achieves object-human classification accuracy of 98.4% with 100 ms of dwell time on reflection changes. mmVital is also accurate in behind-the-wall breathing rate estimation with mean estimation error of 0.58 Bpm.”. Section: Introduction).  
Yang further teaches the impact of incident angle on the reflect signal and how the power reflected by the object is affected. The breathing rate and heart rate estimations are extracted and evaluated (Section 4.2: Impact of Incident Angle).
Yang does not explicitly teach all aspects of limitation: extracting, over a  period of time, a plurality of phase values in the range-azimuth plane that are each based on a range-angle bin associated with each of the different subjects, wherein the period of time is 5 to 30 seconds.

Yang does not teach: a frequency modulated continuous wave (FMCW) mm-wave.
Boric-Lubecke in the field of systems and methods for determining presences and physiological motion of at least one subject teaches a multiple input multiple output (MIMO) architecture which “…results in multiple copies of the transmitted signals arriving at the receivers via different scattered paths.” [0065],[0079] and [0089]. Quadrature receiver with channel selection is used such that the quadrature outputs are combined using full quadrature methods and DC offset compensation [0173]. Fig. 5 is an example of the MIMO system that consists of multiple transmitters and receivers [0079]. Further, the measurement system contains additional hardware such as a processor for implementation of computer based processing [0288].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Yang the hardware components, specifically a plurality of transmitters configured to transmit a millimeter wave (mm- wave) signal to one or more 
Boric-Lubecke does not teach: wherein the plurality of transmitters and the plurality of receivers from a plurality of virtual receivers; a processor is configured to: perform a first Fast Fourier Transform (FFT) algorithm on the received return -mm-wave signals of each receiver of the plurality of receivers; concatenate the plurality of virtual receiver outputs to generate a range-antenna plane.
Sheen in the field of millimeter wave systems teaches arrays of transmitter and receiver antennas setup in a virtual sampling plane where a virtual sampling point is halfway between each transmit and receive antenna (columns, 3-4, lines 60-16).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to comprise of multiple receivers, wherein the at least one transmitting channel and the multiple receivers form a virtual linear array of receivers as taught in Sheen to increase data acquisition points to obtain results with higher accuracy.  
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is found. The signal synthesized and the phase of the signal is extracted and unwrapped to obtain the estimation of the scatter range history. Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History. Examiner notes, the raw-data matrix is a concatenation of each signal stacked into rows, to meet the claim limitation, “concatenate the plurality of virtual receiver outputs to generate a range-antenna plane”.
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate into Yang performing a first Fast Fourier Transform (FFT) algorithm on the received return mm-wave signals of each receiving channel; concatenating all receiving channel outputs of the multiple receiving channels and modify the signal in Yang to be a LFMCW as taught in Wang to reduce computational timing and obtain frequency representation for computations and the signal LFMCW, “…transmits a finite bandwidth to isolate the target from the surrounding clutter. Secondly, it uses the phase to get enhanced precision in range tracking. Thirdly, since it is a CW radar, more signal energy can be transmitted and an improved SNR can thus be attained.” (Wang, Section: Introduction).
Adib in the field of systems and methods for breath and heart rate monitoring teaches an FMCW system that enables separation of the reflection signals into bins based on their times (Section: Theory of Operation). The bins are analyzed to identify breathing and heart rate by extracting the FFT of the phase variations of the signal over a 30 second window (Section: Step 2: Identifying Reflections involving breathing and heart rate).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further extract, over a period of time, a plurality of phase values in the plane that are each based on a range-angle bin associated with each of the subjects, wherein the period of time is 5 to 30 seconds as taught in Adib to identify breathing and heart rate (Section: Step 2: Identifying Reflections involving breathing and heart rate).
Alland in the field of MIMO systems teach: “For the example shown, the appropriate spacing between the transmit antennas is two wavelengths. In other words, grating lobes can be avoided if the horizontal spacing between all of the individual phase centers of the virtual receive antenna is one-half wavelength.” [0036]

Regarding Claim 12, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 12, “wherein the return - mm-wave signals are reflected versions of the transmitted millimeter wave signal”, is substantially similar in scope with corresponding limitations recited in Claim 3 and is, therefore, rejected under the same rationale.
Regarding Claim 13, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 13, “wherein the concatenated virtual receiver outputs include signal magnitudes and peaks of each virtual receiver on the virtual linear array of receivers”, is substantially similar in scope with corresponding limitations recited in Claim 4 and is, therefore, rejected under the same rationale.
Regarding Claim 14, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 14, “wherein the second FFT algorithm is performed on each range-bin of the generated range-antenna plane to derive phase differences in between each of the virtual linear array of receivers”, is substantially similar in scope with corresponding limitations recited in Claim 6 and is, therefore, rejected under the same rationale.
15, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Regarding the limitations recited in Claim 15, “the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped extracted signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a breathing waveform; performing a peak-counting on the breathing waveform; applying a window and gain control on the breathing waveform and performing the FFT algorithm ; and determining a breathing rate based on the performed peak-counting and the FFT algorithm”, is substantially similar in scope with corresponding limitations recited in Claim 7 and is, therefore, rejected under the same rationale.
Regarding Claim 16, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Regarding the limitations recited in Claim 16, “the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped extracted signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a breathing waveform; performing a peak-counting on the breathing waveform; applying a window and gain control on the breathing waveform and performing the FFT algorithm ; and determining a heart-rate based on the performed peak-counting and the FFT algorithm”, is substantially similar in scope with corresponding limitations recited in Claim 8 and is, therefore, rejected under the same rationale.
Further, the hardware components included in the vital sign monitoring system, has been modified in Claim 10, by Boric-Lubecke to include a processor that will perform the 
Regarding Claim 17, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 17, “wherein the determining of the heart-rate is further based upon a derived breathing rate of the identified person”, is substantially similar in scope with corresponding limitations recited in Claim 9 and is, therefore, rejected under the same rationale.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland as applied to claim 1 above, and further in view of Yuen (20100130873, May 27, 2010)(hereinafter, “Yuen”).
Regarding Claim 4, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib and Alland substantially teach the claim limitations as noted above.
Yang does not teach: wherein the concatenated virtual receiver outputs include signal magnitudes and peaks of each of the virtual linear array of receivers.
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is found. The signal synthesized and the phase of the signal is extracted and unwrapped to obtain the estimation of the scatter range history. Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History. Examiner notes, the raw-data matrix is a concatenation of each signal stacked into rows, to meet the claim limitation, “concatenate virtual receiver outputs include signal magnitudes and peaks of each of the virtual linear array of receivers”.

Yuen in the field of system for monitoring physiological information teaches a frequency domain rate estimation algorithm that comprises collecting data information which undergo a Fourier transform and the magnitude spectrum for all data samples are obtained [0183] and a peak detection algorithm [0182] and [0210].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify Yang in view of Wang to include signal magnitude and peaks of each receiving channel as taught in Yuen to determine the respiration rate (Yuen, [0209]).

Claims 18, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne (20100316158, December 16, 2010)(hereinafter, “Arne”).
Regarding Claim 18, Yang teaches: transmit by a first transmitter, a millimeter wave (mm-wave) signal at a wavelength to one or more subjects (“mmVital is implemented using 60 GHz transmitter and receiver which use a mmWave development platform provided by Vubiq [21]. The mmWave platform provides a 60 GHz RF front-end and a waveguide module as shown in Fig. 1.”. Section 3: System Design – mmWave Communication Platform); 
receive return mm-wave signals from the one or more subjects (“Multiple reflections where mmWave signal is reflected partially from both the humans. With multiple reflections, it is possible to sense the vital signs both the humans if they have distinct heart and breathing rates... Multi-Beam Sensing: When there is a second human outside the Tx and Rx beams of the first human being monitored, both of them can be monitored by switching the beams between the two at a fast rate (using digital beamforming in nanoseconds). We refer to such cases as multibeam monitoring (Fig. 5a), where multiple non-interfering beams are used by the 
perform a second FFT algorithm on the range-antenna plane to determine angle measurements of each subject for the intended purpose of generating a range-azimuth plane (“We now empirically derive a relationship between the minimum required angular separation and the antenna beamwidth. In our experiment setup (Fig. 6), one human (A) stands in the center with Tx and Rx pointing their beam to her. Another human (B) changes her position from L1 to L4 and R1 to R4 to vary the angular separation…We intentionally ask Humans A and B to breathe at different rates (Human A at 8-11 Bpm and Human B at 21-27 Bpm) in order to make their breathing rates distinguishable in the frequency domain... Figs. 7 show normalized FFT of the received RSS for the 10 cases. We choose locations L1 and R1 to emulate blockage scenarios where either signal is blocked by Human A before it reaches Human B (L1) or signal reflection from Human B (R1) is blocked by Human A before it reaches the receiver. We observe from Fig. 7a that for Locations L1 and R1 of Human B, only Human A’s breathing can be detected from the reflected RSS. For locations L2;L3;R2 and R3, the transmitted signal is reflected from both Humans A and B (multiple reflections). This can be seen as FFT peaks around 0.23-0.45 Hz (Human B) and 0.13-0.18 Hz (Human A) in Fig. 7b. It shows that vital signs of both humans can be calculated by applying appropriate frequency bandpass filters.”. Section 6: Human Separation-Angular Separation);
compare and identify different subjects based upon a difference in the angle measurements between the different subjects (“…We systematically study and empirically derive (angular and distance) separation necessary between humans for concurrently monitoring their vital signs. Additionally, we establish relationships between the necessary separation and the antenna beamwidth, and outline possible cases like blockage, multiple reflections etc. (4)We do an extensive evaluation of mmVital using our 60 GHz testbed with 7 
Yang further teaches the impact of incident angle on the reflect signal and how the power reflected by the object is affected. The breathing rate and heart rate estimations are extracted and evaluated (Section 4.2: Impact of Incident Angle).
Yang does not explicitly teach all aspects of limitation: extracting, over a  period of time, a plurality of phase values in the range-azimuth plane that are each based on a range-angle bin associated with each of the different subjects, wherein the period of time is 5 to 30 seconds.
Yang is silent with regards to limitations: multiple receivers; performing a first Fast Fourier Transform (FFT) algorithm on the received return mm-wave signals of each of the virtual linear array of receivers to generate a plurality of virtual receiver outputs; concatenate the plurality of virtual receiver outputs of the multiple receiving channels to generate a range-antenna plane.
Yang does not explicitly teach: retransmitting, by a second transmitter, the frequency-modulated continuous wave mm-wave signal at the wavelength, wherein the first transmitter and the second transmitter are separated by a first distance of two times the wavelength; receiving, through the multiple receivers, a second set of return mm-wave signals from the one or more subjects in response to re-transmitting the frequency-modulated continuous wave mm-wave signal, wherein the multiple receivers are each separated by a second distance of one-half of the wavelength, wherein the first transmitter and each of the 
Yang is silent with regards to most of the hardware components included in the vital sign monitoring system. Specifically, Yang does not explicitly state: A device comprising:  TI-78361 I Page 34a processor: a system-on-chip (SOC) coupled to the processor, where the SOC is configured to perform the computer processing steps.
Yang does not teach: a frequency modulated continuous wave (FMCW) mm-wave.
Sheen in the field of millimeter wave systems teaches arrays of transmitter and receiver antennas setup in a virtual sampling plane where a virtual sampling point is halfway between each transmit and receive antenna (columns, 3-4, lines 60-16).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to comprise of multiple receivers, wherein the at least one transmitting channel and the multiple receivers for a plurality of virtual receivers as taught in Sheen to increase data acquisition points to obtain results with higher accuracy.  
Wang in the field of tracking vital signs teaches an algorithm to extract the phase in an exponential factor by deriving the range evolution. The approach requires the raw-data matrix to have a FFT performed over each row in the matrix, a range bin is chosen where the target is found. The signal synthesized and the phase of the signal is extracted and unwrapped to obtain the estimation of the scatter range history. Section: Operating Principle of LFMCW Radars for Vital-Sign Monitoring-Extraction of Range History. Examiner notes, the raw-data matrix is a concatenation of each signal stacked into rows, to meet the claim limitation, “concatenate the plurality of virtual receiver outputs of the multiple receiving channels to generate a range-antenna plane”.

Boric-Lubecke in the field of systems and methods for determining presences and physiological motion of at least one subject teaches a multiple input multiple output (MIMO) architecture which “…results in multiple copies of the transmitted signals arriving at the receivers via different scattered paths.” [0065],[0079] and [0089]. Quadrature receiver with channel selection is used such that the quadrature outputs are combined using full quadrature methods and DC offset compensation [0173].
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further comprise retransmitting, by a second transmitter to the one or more subjects; receiving, through the multiple receivers, a second set of return mm-wave signals from the one or more subjects in response to re-transmitting the frequency-modulated continuous wave mm-wave signal and combining the different received mm-wave signals for each of the one or more subjects wherein the first transmitter and each of the multiple receivers form a first set of virtual receivers and the second transmitter and each of the multiple receivers form a second set of virtual receivers, and wherein the first set of virtual receivers and the second set of virtual receivers form a virtual linear array of receivers as taught 
Adib in the field of systems and methods for breath and heart rate monitoring teaches an FMCW system that enables separation of the reflection signals into bins based on their times (Section: Theory of Operation). The bins are analyzed to identify breathing and heart rate by extracting the FFT of the phase variations of the signal over a 30 second window (Section: Step 2: Identifying Reflections involving breathing and heart rate).
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Yang to further extract, over a period of time, a plurality of phase values in the plane that are each based on a range-angle bin associated with each of the subjects, wherein the period of time is 5 to 30 seconds as taught in Adib to identify breathing and heart rate (Section: Step 2: Identifying Reflections involving breathing and heart rate).
	The combination of references Yang, Sheen, Wang, Boric-Lubecke and Adib do not provide details regarding the placement of the first transmitter and the second transmitter being separated by a first distance of two times the wavelength and the multiple receivers are each separated by a second distance of one-half of the wavelength.
Alland in the field of MIMO systems teach: “For the example shown, the appropriate spacing between the transmit antennas is two wavelengths. In other words, grating lobes can be avoided if the horizontal spacing between all of the individual phase centers of the virtual receive antenna is one-half wavelength.” [0036]
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the combination of Yang, Sheen, Wang, Boric-Lubecke and Adib such that the placement of the first transmitter and the second transmitter being separated by a first distance of two times the wavelength and the multiple receivers are each separated by a second distance of one-half of the wavelength as taught in Alland to achieve acceptable azimuth performance with minimal lobe grating effects (Alland, [0036]).

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the vital sign monitoring system of Yang in view of Sheen, Wang, Boric-Lubecke, Adib and Alland to include a system-on-chip implementation of the processor as taught in Arne for low power consumption [0005].
Regarding Claim 20, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 20, “wherein the second FFT algorithm is performed on each range-bin of the generated range-antenna plane to derive phase differences in between each of the of virtual linear array of receivers”, is substantially similar in scope with corresponding limitations recited in Claim 6 and is, therefore, rejected under the same rationale.
Regarding Claim 21, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne substantially teach the claim limitations as noted above.
Regarding the limitations recited in Claim 21, “the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped extracted signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a breathing waveform; performing a peak-counting on the breathing waveform; applying a window and gain control on the breathing waveform and performing the FFT algorithm ; and determining a breathing-rate based on the performed peak-counting and the FFT algorithm”, is substantially similar in scope with corresponding limitations recited in Claim 7 and is, therefore, rejected under the same rationale.
18, by Arne to include a SOC that will perform the intended usage of measure vital signs of the identified object. Therefore, Yang in view of Wang and Arne will meet the claim limitations.
Regarding Claim 22, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne substantially teach the claim limitations as noted above.
Further, regarding the limitations recited in Claim 22, “wherein the return - mm-wave signals are reflected versions of the transmitted millimeter wave signal”, is substantially similar in scope with corresponding limitations recited in Claim 3 and is, therefore, rejected under the same rationale.
Regarding Claim 23, the combination of references Yang, Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne substantially teach the claim limitations as noted above.
Regarding the limitations recited in Claim 23, “the measuring comprises: extracting signal waveforms that correspond to the identified subject; performing a phase unwrapping of the extracted signal waveforms; determining phase differences of the phase unwrapped extracted signal waveforms; cancelling noise in the phase unwrapped extracted signal waveforms; bandpass filtering the signal waveforms to determine a breathing waveform; performing a peak-counting on the breathing waveform; applying a window and gain control on the breathing waveform and performing the FFT algorithm ; and determining a heart-rate based on the performed peak-counting and the FFT algorithm”, is substantially similar in scope with corresponding limitations recited in Claim 8 and is, therefore, rejected under the same rationale.
Further, the hardware components included in the vital sign monitoring system, has been modified in Claim 18, by Arne to include a SOC that will perform the intended usage of measure vital signs of the identified object. Therefore, Yang in view of Sheen, Wang, Boric-Lubecke, Adib, Alland and Arne will meet the claim limitations.

Response to Arguments
Applicant’s arguments regarding the pending claims are moot in view of the new grounds of rejections.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMAL FARAG whose telephone number is (571)270-3432. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on (571) 272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AMAL ALY FARAG/            Examiner, Art Unit 3793                                                                                                                                                                                            
/JONATHAN CWERN/            Primary Examiner, Art Unit 3793